
	
		II
		111th CONGRESS
		1st Session
		S. 2047
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on horizontal machining
		  center.
	
	
		1.Horizontal machining
			 center
			(a)In
			 GeneralSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Horizontal machining center with true 5 axis simultaneous
						contouring capability having the following specifications: with fully automated
						800 mm square table built into the machine base; with drop-down trunnion
						receiver with tilting axis center of rotation; capable of handling work loads
						of up to 1,600 kilograms with a precision of within +/−3 arc seconds in the
						tilting and rotary axes for both positioning and machining; having a
						horizontal-spindle with a Y-axis travel of 1,000 mm, an X-axis travel of 1,200
						mm, and a Z-axis travel of 1,050 mm (provided for in subheading
						8457.10.00).FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
